Citation Nr: 1101049	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to December 
1976 and from August 1978 to May 1979.  He also had periods of 
active duty for training (ACDUTRA) during service with the 
National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's petition to reopen a claim for 
entitlement to service connection for a low back disorder.  In 
November 2008, the Board reopened and remanded the claim for 
further development.  In September 2009, an additional remand was 
required to fulfill VA's duty to assist the Veteran as VA became 
aware of the existence of additional relevant records and 
determined that the Veteran was entitled to a supplemental 
medical opinion in order to clarify the opinion provided at his 
June 2009 VA examination.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

Pursuant to the Board's September 2009 remand, the AMC obtained 
the Veteran's medical records from the Social Security 
Administration (SSA).  Those records contained a more complete 
version of the Veteran's treatment records from Dr. Michael Leong 
than had previously been in the VA's possession.  In these 
treatment records, Dr. Leong asserted that the Veteran was 
"pursuing care at the VA hospital" for his back pain, that his 
back pain was "being evaluated at a local VA hospital for 
further therapy," and that he "continue[d] to seek coverage 
through the VA system" for his back pain.  

Therefore, as VA is on notice of the possible existence of VA 
treatment records and their probable relevance to the issue on 
appeal before the Board, and no such records are present in the 
claims folder, the Board must remand the Veteran's claim so that 
these records can be sought before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992) (holding 
that the Board must seek to obtain VA records before proceeding 
with an appeal when the Board has actual notice of the possible 
existence and relevance of those records); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 593-594 (1991). 

As Dr. Leong indicated that the Veteran was receiving treatment 
at a local VA hospital, the AMC should attempt to obtain records 
from all possible VA hospitals local to the Jacksonville, 
Florida, area, including the Malcolm Randall Veterans Affairs 
Medical Center (VAMC) in Gainesville, Florida, and the Lake City 
VAMC in Lake City, Florida.  As the initial dates of treatment 
for back pain are highly relevant to the issue on appeal before 
the Board, the AMC should also contact the Veteran to obtain the 
necessary information, including dates of treatment, required to 
locate any existing VA treatment records.  Currently, there is no 
information regarding the dates of treatment in the record beyond 
the indication that the Veteran received some treatment in 1995.  

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain the 
Veteran's VA treatment records, including 
contacting the Veteran to obtain the 
information necessary to locate any records 
and obtaining a complete copy of any treatment 
records for the Veteran from the Malcolm 
Randall VAMC in Gainesville, Florida, and the 
Lake City VAMC in Lake City, Florida.

2.  Efforts to obtain the foregoing records 
must continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  

3.  Then, if, and only if, any relevant VA 
treatment records are located, schedule the 
Veteran for an additional VA orthopedic 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted.

The examiner is asked to provide an opinion as 
to the diagnosis, date of onset, and etiology 
of any back disorder found to be present.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current back disorder had its onset during 
active service or is related to any in-service 
disease or injury, including back strain 
injuries in 1976 and 1978.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  If a medical examination is performed, 
read the medical examination report obtained 
to ensure that the remand directives have been 
accomplished, and return the case to the 
examiner if all questions posed are not 
answered.  

5.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


